This was an action at law brought by forty-two members of the fire department of the city of Danville, against said city to recover the difference between the amount actually paid them for their services since July 13, 1937, and $175 per month, being the minimum salary provided by an act of the legislature effective July 13, 1937, as applied to the city of Danville.
The record shows that each of these plaintiffs, on July 14, 1937, on May 17, 1938, and on May 1, 1939, addressed petitions to the mayor and city council of Danville, requesting that the city council do not reduce the number of employees on the fire department and pledging that they would not at any time claim or present any action with reference to the difference between their present salaries and the statutory salary of $175 per month. By these petitions they recognized the inability of the city to pay the statutory salaries and recognized that it would be necessary for the city to reduce the number of employees on the fire department if they were to receive the full statutory salary. It was also stated in the petitions that the reducing of the number of employees in the fire department would throw an undue burden upon the remaining members and would deprive certain members of a means of livelihood. It is conceded that prior to the passage of the Minimum Wage Act these plaintiffs had been receiving lower wages than they received after passage of this law. The record shows that by these petitions it was the agreement and understanding between the parties that the salaries would be increased over the previous year regardless of the question of the constitutionality of the Minimum Wage Act, and the increased salaries would remain the salaries of *Page 456 
the firemen even though the act might be repealed or declared unconstitutional.
The city defended the suit on the ground that it had relied upon the petitions and to permit the plaintiffs to repudiate the same would be to the prejudice of the city of Danville. It also set up several special defenses.
The circuit court of Vermilion county, where the case was tried without a jury, refused to grant any judgment for the difference in the salaries during the period covered by the three contracts, but entered judgment for each of the plaintiffs in the respective amounts claimed subsequent to May 1, 1940. The Appellate Court reversed the judgment of the circuit court of Vermilion county and remanded the cause to that court with directions to enter judgment in favor of appellees for the amounts claimed in their complaint. Because of a certificate of importance the appeal is brought to this court.
The trial court based its opinion on the ground that appellees were estopped from claiming the additional wages prior to May 1, 1940. It sustained the second and fifth special defenses set up by the appellant in defense of the action. Special defense No. 2 alleged that appellees were estopped from maintaining their action. Special defense No. 5 set forth that to permit the appellees to recover would sustain a claim that would constitute a fraud upon the city, and for that reason the action should be barred.
In the Appellate Court it was held that by the enactment of the Minimum Wage Act the legislature had determined that the general welfare of the public demanded minimum wages for firemen and that such was the public policy of this State. This being so, it was impossible for the plaintiffs to surrender their rights because such a surrender would thwart the public policy of the State. It also held that the plaintiffs' claims were not barred by the doctrine of promissory estoppel because no such estoppel could operate where the promises upon which it was predicated *Page 457 
were contrary to public policy and therefore void. It also held that the defense of laches was not good because the legislation was subject to attack in the courts and by an attempt to repeal in the General Assembly until October 11, 1940.
It is conceded that the contracts violated the public policy of the State, and for that reason were invalid. Anderson v. City ofJacksonville, 380 Ill. 44; Galpin v. City of Chicago, 269 Ill. 27;  Pitsch v. Continental and Commercial Nat. Bank, 305 Ill. 265.
The Firemen's Minimum Wage Act (Ill. Rev. Stat. 1941, chap. 24, par. 12-1,) has been before this court many times since its passage in 1937. In People ex rel. Moshier v. City ofSpringfield, 370 Ill. 541, it was held constitutional. The holding in that opinion was upheld and approved in the case ofLittell v. City of Peoria, 374 Ill. 344, and Morgan v. City ofRockford, 375 Ill. 326. Since the constitutionality of the act was definitely determined by the foregoing opinions, two cases have been decided by this court involving situations similar to that in the present case, Kennedy v. City of Joliet, 380 Ill. 15, and Anderson v. City of Jacksonville, 380 Ill. 44.
In the Joliet case the policemen and firemen of Joliet had, on July 29, 1937, filed a waiver agreement expressing their understanding that the revenue of the city of Joliet did not and would not permit a compliance with the Minimum Wage Act without a reduction in the number of employees in both the police and fire departments. This agreement provided, "And whereas, the undersigned is desirous that said number of employees be not reduced; first, because he might possibly be one of those whose services would be dispensed with, or if not, the additional burden of work falling on the remaining employees would be excessive, now, therefore, in consideration that the city of Joliet do not reduce the number of employees in said departments, the undersigned herewith waives any rights *Page 458 
he may have acquired under and by virtue of said statutory enactment and agrees to accept payment of his present rate of salary as payment in full of all moneys due him from time to time during his employment and to waive any additional claim for salary and release the city of Joliet from any claim for difference between the salary now being paid to him, or to be paid to him from time to time, and the said statutory minimum." In addition to this agreement, the pay checks which plaintiffs received had a release form upon them, on the back. This court there held that these releases were void and the agreement was void as being against public policy.
At the same term of this court the case of Anderson v. City ofJacksonville, 380 Ill. 44, was decided. In that case, releases were signed by each member of the police department, which releases provided, "The undersigned officer or employee of the City of Jacksonville, Illinois, hereby acknowledges receipt of all sums due and owing to him from City for wages, salary or otherwise, down to and including the 15th day of January, 1938, and in consideration of such payment and the execution of a similar receipt and release by any or all other employees or officers of said City, the undersigned and each of them severally release the said City from any and all claims or demands of every nature which they and each of them may have had against the said City, down to and including the date above mentioned." This court held that these releases were void regardless of whether the policemen be called officers or employees. The court also stated that an examination of the releases, taken as a whole series, shows their true character, i.e., a continuing agreement between the city and the policemen to evade the Policemen's Minimum Wage Act, and for that reason they were declared void.
It is strenuously insisted by the appellant that notwithstanding the conceded invalidity of the contracts as *Page 459 
violating public policy, the conduct of the appellees leading up to the execution of the contracts, and subsequent to their execution, is sufficient to estop appellees from recovering the wage difference. However, the essential elements upon which an estoppel could be based were lacking in the making of these contracts. There was no misrepresentation or concealment of material facts upon which the other party relied, and there was no ignorance of the truth of the matter by the party to whom the representation was made. (Young v. Illinois Athletic Club,310 Ill. 75; Galpin v. City of Chicago, 269 Ill. 27.) While the negotiations were carried on in great detail, the parties were at all times dealing at arm's length. They were both charged with knowledge that the contracts were invalid because they violated the spirit of the statute and were contrary to the public policy of the State.
It is further urged by appellant that to permit appellees to recover the wages sought in this case would constitute a fraud upon the city of Danville. The record in the case shows clearly that the appellant was responsible for starting the negotiations which resulted in an evasion of the new Minimum Wage Act. Within a month after the act was adopted a meeting of the city firemen was called at the request of the corporation counsel. There the terms of the new law were explained and the suggestion of entering into an agreement to pay salaries less than the statutory minimum was made. The firemen were told at this meeting that unless they executed the proposed agreement it would be necessary to discharge twenty-five members of the department in order to meet the requirements of the statute from city funds available for that purpose. For three years similar contracts were executed. While the evidence in the case indicates an intention on the part of the city to eventually comply with the Minimum Wage Act and not to curtail the number of employees on the fire department, there was no step taken by the city *Page 460 
for immediate compliance. Under these circumstances we believe the city was not in a position to urge fraud or estoppel against the appellees' right to assert the invalidity of such agreements.
The appellant urges that the facts in the Jacksonville andJoliet cases are not contrary to its position. In this we do not agree. The factual situation is almost identical with the one presented in the case of Kennedy v. City of Joliet, 380 Ill. 15, except the lay-off plan which is not involved here. The methods used and the circumstances under which the agreements were signed in that case are almost a repetition of what happened in Danville. In the Jacksonville case it was stated, "Compensation for the performance of the duties required of plaintiffs in this case cannot be made a matter for traffic, bidding or trade, and any contract to accept any other or different compensation than that provided for by statute is contrary to public policy and void." The decisions of this court show that it is definitely committed to the conclusion that a contract made in violation of established public policy will not be enforced.
Seemingly, every point raised by appellant was raised and decided by this court in Pitsch v. Continental and CommercialNat. Bank, 305 Ill. 265, and the pronouncements of the court in the Joliet and Jacksonville cases are broad and complete enough to authorize the affirmance of the judgment of the Appellate Court in this case.
Judgment affirmed.